DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Inventive Group Election
Applicant’s election of Group I, claims 1-3, 9-12, 15, 19, 21-23, 33-43 and 63, in the reply filed on 30 August 2022 is acknowledged.
Claims 64-66, 71, 73, 75, 77, 80 and 82-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Species Election
Applicant’s election of the species of example 50, shown below, in the reply filed on 30 August 2022 is acknowledged.

    PNG
    media_image1.png
    166
    242
    media_image1.png
    Greyscale

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species...” 

The elected species appears allowable over the prior art.  
The search was further extended to the species according to the generic Markush formula of claim 33 which also appear allowable over the prior art.
The search was further extended to those species of the Markush generic formula of claim 1, that are related to the elected species and/or listed in claim 43, which are not all allowable over the prior art.
Prior art which is anticipatory of the generic claims has been found, see the below art rejections.  The provisional election is given effect.  The search of the generic claims has not been extended unnecessarily to cover all nonelected species
Claims to the nonelected species are held withdrawn from further consideration.  The elected species reads on group I claims 1-3, 11-12, 33-35, 43 and 60.
Claims 9-10, 15, 19, 21-23 and 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Election was made without traverse.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed November 19, 2020 and claims priority to Provisional Application No. 62/940,428, filed 26 November, 2019.

Information Disclosure Statements
The IDS’s dated 01/21/2021 and 08/30/2022 have been received, entered and considered, a signed copy of each is included herein.

Status of the claims
Claims 1-3, 11-12, 43 and 63 are pending and rejected.
Claims 33-35 are objected to.
Claims 9-10, 15, 19, 21-23, 36-42, 64-66, 71, 73, 75, 77, 80 and 82-85 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 4-8, 13-14, 16-18, 20, 24-32, 44-62, 67-70, 72, 74, 76, 78-79 and 81 were cancelled by the Applicant.
Claim Objections
Claims 33-35 are objected to as depending from a rejected base claim.  The claims are not allowable since they each depend directly or indirectly from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Examiner cites STN REGISTRY Database records in the below grounds of rejection.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that a compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.

[1] Claims 1-2 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN Database, Record for RN 1277246-48-6, “1-(2-Fluorophenyl)-N-(hexahydro-2-oxo-1H-azepin-3-yl)-1,4-dihydro-6-methyl-4-oxo-3-pyridazinecarboxamide”, Entered STN 11 April 2011:

    PNG
    media_image2.png
    727
    488
    media_image2.png
    Greyscale

This is a claimed compound of formula (I) per claim 1 wherein R1 is aryl (phenyl) substituted with R5 and R5 is halo (F); R2 is alkyl (methyl); R3 is H; R4a is H and R4b is unsubstituted heterocycloalkyl (hexahydro-2-oxo-1H-azepin-3-yl).
The compound reads on claims 1-2.
Regarding claim 63, the compound is disclosed as being listed in a chemical library of materials offered for sale by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  

[2] Claims 1-3, 11-12, 43 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN Database, Record for RN 924068-54-2, “N-(3-Chlorophenyl)-1,4-dihydro-6-methyl-4-oxo-1-phenyl-3-pyridazinecarboxamide”, Entered STN 01 March 2007:

    PNG
    media_image3.png
    555
    1412
    media_image3.png
    Greyscale

This is a claimed compound of formula (I) per claim 1 wherein R1 is unsubstituted aryl (phenyl); R2 is alkyl (methyl); R3 is H; R4a is H and R4b is aryl (phenyl) substituted with R6 and R6 is halo (Cl).
Regarding claim 3, R4a is H and R4b is 
    PNG
    media_image4.png
    110
    89
    media_image4.png
    Greyscale
wherein R6a is H.
The compound reads on generic claims 1-3 and 11-12.
Regarding claim 43, the compound is identical to present example 4:

    PNG
    media_image5.png
    196
    447
    media_image5.png
    Greyscale
, which is the 4th listed in claim 43.
Regarding claim 63, the compound is disclosed as being listed in a chemical library of materials offered for sale by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  

Related Species
The Examiner notes that a number of other species from the present disclosure, which might also be included in the extended listing of claim 43, were found in the REGISTRY database with entered dates which qualify them as prior art against the claims.  See RN 2340020-43-9, RN 2335502-01-5, RN 2248951-40-6, RN 1808802-05-2, RN 1808567-68-1, RN 1808501-62-3, RN 1423760-19-3, RN 1390176-10-9, RN 1326158-89-7, RN 1325812-06-3, RN 1325460-47-6, RN 1325357-10-5, RN 1325352-95-1, RN 1324814-87-0, RN 1280834-29-8, RN 1258717-58-6, RN 1253397-38-4, RN 1240856-01-2, RN 1197901-21-5, RN 1118815-76-1, RN 1090800-88-6, RN 1009958-17-1, RN 931012-59-8, RN 930447-10-2, RN 924019-58-9, RN 923894-41-1, RN 923858-96-2, RN 923182-84-7, RN 923105-28-6, RN 154777-63-6.  
These are listed with the corresponding chemical structures in the attached appendix.  
Applicant should review since these compounds will likely become relevant if search and examination is further extended.

Claims 33-35
No prior art rejection of examined claims 33-35 is set forth herein.
Claim 33 limits the compound of formula (I) of claim 1 to those according to the subgenus of formula (IV):

    PNG
    media_image6.png
    293
    268
    media_image6.png
    Greyscale

The Markush genus of claim 33 is not anticipated or obvious over the prior art of record.  Claims 34-35 depend from claim 33. The prior art does not disclose or provide any reasons that would lead one to such a compound.  The closest prior is represented by the STN record for RN 1277246-48-6 cited above and/or the disclosure of US 20170008877.  RN 1277246-48-6 completely lacks the fused aromatic ring on the “right-side” of the structure. The reference does not teach any particular utility or provide a reason to modify the compound in any particular way.   
US 20170008877 teaches compounds with the same utility as those of the present claims and is representative of a relatively large group of related disclosures such as those listed on the attached PTO-892 form or on the IDS’s.  The references teach compounds in the same class as the clinical candidate “GSK3145095”, see Harris (ACS Med. Chem. Lett. 2019, 10, 6, 857–862, IDS), figure 1 on page 858. The known compounds in this class differ substantially from claim 33.  The broad generic teachings of the US 20170008877 reference arguably overlap with present formula (IV), see paragraphs 28-37 at pages 2-3.  However, there are no species with close similarity that would reasonably suggest any further modification to obtain any claimed compound.  See, for example the species of example 201 on page 200, which shares some chemical similarity:

    PNG
    media_image7.png
    191
    334
    media_image7.png
    Greyscale

The compound differs at least since it lacks the required oxo-substituted dihydropyridazine heterocyclic moiety, having instead a bicyclic pyridazine of completely different structure.  The reference and the prior art of record provide no teachings, suggestion or other reasons that would lead a skilled artisan to a compound having the combination of heterocyclic moieties required by claim 33. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625